DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,426,334 has been reviewed and accepted. The terminal disclaimer has been recorded.
		
Allowable Subject Matter
	Claims 1-20 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 12 and 20 for example:
	Claim 1 relates to vision testing apparatus with variable lens element having an outer rail and multiple regions of varying diopter power, each region of the multiple regions of varying diopter power having a specific curvature associated with a specific diopter value and each of the regions has a height that is equal to or greater than the height of the viewing slot; an adjustable control is mounted on the frame and 
	Claim 12 relates to vision testing apparatus with two variable lens element having an outer rail and multiple regions of varying diopter power, each region of the multiple regions of varying diopter power having a specific curvature associated with a specific diopter value and each of the regions has a height that is equal to or greater than the height of the viewing slot; two adjustable control in mounted on the frame and comprises a mechanism to engage the outer rail of the variable lens elements; the alignment slot comprises an opening though which at least a portion of two adjustable control engages the outer rail to move respective variable lens element perpendicular to the viewing direction along the plane of a face plate.
	Claim 20 relates to a method of configuring a set of prescription eyeglasses having multiple regions of varying diopter power having a specific curvature associated with a specific diopter value and each of the regions has a height that is equal to or greater than the height of a viewing slot; and an adjustable control for moving the at least one variable lens element in a direction perpendicular to the viewing direction along a plane of a face plate, the adjustable control is mounted on the frame and comprise a mechanism to engage the outer rail of the variable lens element through an opening in the alignment slot; selecting a lens for the set of prescription eyeglasses based on the corrective diopter power.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 12, 2022